DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Remarks
2.	 Pending claims for consideration are claims 1-34. Applicant has amended claims 1, 10, and 20. Claims 21-34 are new.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


3.	Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 discloses the limitation “wherein in the computing system conditions communication of said selected user data items based on a confirmation by said DSP to comply with said initial PPC, however, claim 20 does not mention initial PPC.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
4.	Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 is dependent on claim 29.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitation “including a step of automatically configuring said data restriction rules based on one or more predefined personna types selected by the user” in claims 33 and 34 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Allowable Subject Matter
  
6.	Claims 10-19 are allowed. 

The following is an examiner’s statement of reasons for allowance: The closest prior art issued Patent No.: US 10,659,841 B2 to Besehanic in view of WO 2006/051456 A1 to Marc Vauclair(hereafter referenced as Vauclair) fails to teach “wherein said initial PPC includes an assignment of a data type and a data restriction parameter to individual user data items as part of said set of user usage restrictions, and such that at least some of said individual user data items are designated as selected user data items subject to tracking requirements to protect user privacy in communications with DSPs: b. monitoring the user's interaction with the DSP during a data session, to determine if selected user data falling within said initial PPC, including said selected user data items, is to be communicated to the DSP; C. modifying selected individual ones of said selected user data items in said user data, on an data item-by-item basis in accordance with said initial PPC, to include embedded tracking information selected and applied in accordance with an associated data type and data restriction parameter; wherein tracking information for individual ones of said selected user data items: 1) is selected and applied to permit later identification of such items; and 2) is configured for a respective data type of such items such that multiple forms of tracking information are employed with said user data during said data session with said DSP.
Besehanic  in view of Vauclair simply offers a watermarking monitoring process which is able  to generate a signal processing function, typically in the form of software, where a watermark has been embedded in parameters of the signal processing function, but doesn’t disclose wherein said initial PPC includes an assignment of a data type and a data restriction parameter to individual user data items as part of said set of user usage restrictions, and such that at least some of said individual user data items are designated as selected user data items subject to tracking requirements to protect user privacy in communications with DSPs: b. monitoring the user's interaction with the DSP during a data session, to determine if selected user data falling within said initial PPC, including said selected user data items, is to be communicated to the DSP; C. modifying selected individual ones of said selected user data items in said user data, on an data item-by-item basis in accordance with said initial PPC, to include embedded tracking information selected and applied in accordance with an associated data type and data restriction parameter; wherein tracking information for individual ones of said selected user data items: 1) is selected and applied to permit later identification of such items; and 2) is configured for a respective data type of such items such that multiple forms of tracking information are employed with said user data during said data session with said DSP as cited in the amended claims.	 	

    
 
 Response to Arguments
7. 	Applicant's arguments filed 9/07/2022 are moot in view of grounds of new rejection.
In the remarks, applicant argues in substance:
 
a. 	That-  Again generally speaking the references are not concerned with and thus do not teach or suggest any protection for this kind of interaction and engagement by a user attempting to protect the privacy of their data with a DSP.
In response to applicant- The claims were examined in their broadest most reasonable interpretation in light of applicant’s specification. MPEP 2131.05 states that “the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims." Overall, the combination of Besehanic in view of Vauclair teaches the claimed limitation. Both Besanic and Vauclair disclose a watermarking process for monitoring and detection purposes. Besehanic discloses this in Column 2 in which he states  that an “example monitoring processes disclosed herein collects media metadata from watermarks (e.g., video watermarks) associated with (e.g., embedded in) the media and associate the metadata with demographic information of users of the media devices. Advantageously, detection of video watermarks associated with the media enables monitoring of media in situations where traditional audio monitoring techniques are not permitted or ineffective. In this manner, detailed exposure metrics are generated based on collected media identifying metadata and collected user demographics associated with persons identified as exposed to the media.” Vauclair further teaches selecting a subset of 5 parameters used by the signal processing function and/or used for designing the signal processing function; and embedding a watermark in the selected parameters.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-9, and 20-34 are rejected under 35 U.S.C. 103 as being unpatentable over 	Patent No.: US 10,659,841 B2 to Besehanic in view of WO 2006/051456 A1 to Marc Vauclair(hereafter referenced as Vauclair).
Regarding claim 1, Besehanic discloses “a method of implementing privacy protection  (watermark)  for user data during online interactions with a third-party digital services provider (DSP) (FIG . 1 is implemented by a logic circuit such as a DSP [Col.8/lines 4-8]) comprising: a: assigning a data type and a data restriction parameter to individual user data items as part of a set of user enabled data restriction rules”(encrypting the media-identifying information prevents access [Col.13/lines 36-39]) :”wherein at least some of the said individual user data items are designed as selected user data items subject to watermarking requirements in communications with DSPs” (encrypting the media-identifying information prevents access to the video watermark, other media identifying information and user identifiers [Col.13/lines 36-39]); b. monitoring a user's interaction with the DSP during a data session (monitoring processes disclosed herein collect media metadata from watermarks ( e.g. , video water-marks for identification [Col.2/lines 29-33]), “to permit later identification of said selected user data in other contexts after it is communicated by the user to the DSP” (watermark is used to permit identification of selected data [Col.3/lines 1-7] also see reception of metadata and user ID info[Fig.8/item 810]).
Besehanic  does not explicitly disclose “to determine if selected user data falling within said set of user enabled data restriction rules, including said selected user data items in said is to be communicated to the DSP; modifying selected individual ones of said selected user data items in said user data, on an data item-by-item to include watermarking information selected an applied  in accordance with an associated data type and data restriction parameter, wherein watermarking information for individual ones of said selected user data items; 1)is selected and applied  to permit later identification of such items; and 2) is configured for a respective data type of such items such that multiple forms of watermarking are employed with said user during said data session with said DSP. 
However, Vauclair in an analogous art discloses “to determine if selected user data falling within said set of user enabled data restriction rules, including said selected user data items in said is to be communicated to the DSP” (device 100 is able to generate a signal processing function, typically in the form of software, where a watermark has been embedded in parameters of the signal processing function Vauclair [pg.5/lines 16-22]); “modifying selected individual ones of said selected user data items in said user data, on an data item-by-item to include watermarking information selected an applied  in accordance with an associated data type and data restriction parameter” (the digital signal processing function includes: selecting a subset of 5 parameters used by the signal processing function and/or used for designing the signal processing function; and embedding a watermark in the selected parameters in order to protect said data Vauclair [pg.2/line 3-6]), “wherein watermarking information for individual ones of said selected user data items ; 1)is selected and applied  to permit later identification of such items” (the designer of the functions has provided information to enable such retrieval (e.g. in the form of addressing information identifying suitable parameters Vauclair [pg.6/line 1-6] ) ; “and 2) is configured for a respective data type of such items such that multiple forms of watermarking are employed with said user during said data session with said DSP.” (device 100 is able to generate a signal processing function, typically in the form of software, where a watermark has been embedded in parameters of the signal processing function Vauclair [pg.5/lines 16-22]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Basehanic’s watermarking process with Vauclair’s digital signal processing function by selecting a subset of parameters and embedding a watermark for the purpose of providing additional security. One of ordinary skill in the art would have been motivated to combine because Basehanic teaches a watermarking process, Vauclair also discloses a watermarking process which includes a restriction parameters, and both are from the same field of endeavor.
Regarding claim 2 in view of claim 1, the references combined disclose “wherein the watermarking information is adapted to be undetectable by the DSP”(video watermark detection Basehanic[Fig.7/item 720]).
Regarding claim 3 in view of claim 1, the references combined disclose “wherein a data type includes an image formatted data, and said watermarking information is based on altering one or more pixel states and/or appending redundant information”(i.e. video watermark is constructed utilizing pixels, see video watermark Basehanic[Fig.10/item 1020]).
Regarding claim 4 in view of claim 1, the references combined disclose “wherein a data type includes an audio formatted data, and said watermarking information is based on appending redundant information and/or altering acoustic volumes.”(an identifier may also be inserted/embedded in the audio video media of the file Basehanic[Col.3/lines 1-9]).
Regarding claim 5 in view of claim 1, the references combined disclose “wherein a data type includes an image formatted data, and said watermarking information is based on altering one or more pixel states and/or appending redundant information.” (i.e. video watermark is constructed utilizing pixels, see video watermark Basehanic[Fig.10/item 1020]).
Regarding claim 6 in view of claim 1, the references combined disclose “wherein a data type includes video formatted data, and said watermarking information is based on altering one or more pixel states and/or acoustic data.”(the video watermark includes and or is formatted as an ID3 tag Basehanic [Col.10/line 63 – Col.11/line 2]).
Regarding claim 7 in view of claim 1, the references combined disclose “wherein a data type includes text formatted data, and said watermarking information is based on altering and/or exchanging character codes for text characters” (video meta generator Basehanic  [Fig.1/item 135]).
Regarding claim 8 in view of claim 1, the references combined disclose “wherein a data type includes text formatted data, and said watermarking information is based on appending extraneous text characters” (metadata converter is extracted into a text format  [Fig.7/item 740] also see video meta generator Basehanic  [Fig.1/item 135]).
Regarding claim 9 in view of claim 1, the references combined disclose “wherein said watermarking information includes image and/or acoustic data embedded in a file that when output by a machine is beyond human recognition” (an identifier may also be inserted/embedded in the audio video media of the file Basehanic[Col.3/lines 1-9]). 
Regarding claim 20, Besehanic discloses “a system for implementing privacy protection for user data during online interactions with a digital services provider (DSP) (FIG . 1 is implemented by a logic circuit such as a DSP [Col.8/lines 4-8]) “comprising: a computing system(media monitor [Fig.3])  including one or more executable software routines adapted to: a. assign a data type and a data restriction parameter to an individual user data items as part of a set of user enabled restriction rules; wherein at least some of said individual user data items can be designated as selected user data items subject to watermarking requirements in communications with DSPs;  monitor a user's interaction with a DSP during a data session” (monitoring processes disclosed herein collect media metadata from watermarks ( e.g. , video water-marks for identification [Col.2/lines 29-33]), “to permit later identification of said selected user data in other contexts after it is communicated by the user to the DSP” (watermark is used to permit identification of selected data [Col.3/lines 1-7] also see reception of metadata and user ID info[Fig.8/item 810]).
Besehanic does not explicitly disclose “to determine if user data falling within said set of user enabled data restriction rules, including said selected user data items, is to be communicated to the DSP: modify selected individual ones of said selected user data items in said user data, on an data item-by-item basis, to include watermarking information selected and applied in accordance with an associated data type and data restriction parameter, wherein watermarking information for individual ones of said selected user data items: 1) is selected and applied to permit later identification of such items; and 2) is configured for a respective data type of such items such that multiple forms of watermarking can be employed with said user data during said data session with said DSP.”  
However, Vauclair in an analogous art discloses ““to determine if user data falling within said set of user enabled data restriction rules, including said selected user data items, is to be communicated to the DSP” (device 100 is able to generate a signal processing function, typically in the form of software, where a watermark has been embedded in parameters of the signal processing function Vauclair [pg.5/lines 16-22]): “modify selected individual ones of said selected user data items in said user data, on an data item-by-item basis, to include watermarking information selected and applied in accordance with an associated data type and data restriction parameter” (the digital signal processing function includes: selecting a subset of 5 parameters used by the signal processing function and/or used for designing the signal processing function; and embedding a watermark in the selected parameters in order to protect said data Vauclair [pg.2/line 3-6]), “wherein watermarking information for individual ones of said selected user data items: 1) is selected and applied to permit later identification of such items” (the designer of the functions has provided information to enable such retrieval (e.g. in the form of addressing information identifying suitable parameters Vauclair [pg.6/line 1-6] ); “and 2) is configured for a respective data type of such items such that multiple forms of watermarking can be employed with said user data during said data session with said DSP” (device 100 is able to generate a signal processing function, typically in the form of software, where a watermark has been embedded in parameters of the signal processing function Vauclair [pg.5/lines 16-22]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Basehanic’s watermarking process with Vauclair’s digital signal processing function by selecting a subset of parameters and embedding a watermark for the purpose of providing additional security. One of ordinary skill in the art would have been motivated to combine because Basehanic teaches a watermarking process, Vauclair also discloses a watermarking process which includes a restriction parameters, and both are from the same field of endeavor.
Regarding claim 21, in view of claim 20, the references combined disclose “wherein the watermarking information is adapted to be undetectable by the DSP” (video watermark detection Basehanic[Fig.7/item 720]). 
Regarding claim 22, in view of claim 20, the references combined disclose “wherein in the computing system conditions communication of said selected user data items based on a confirmation by said DSP to comply with said initial PPC” (monitoring processes disclosed herein collect media metadata from watermarks ( e.g. , video water-marks for identification Basehanic [Col.2/lines 29-33]).
Regarding claim 23, in view of claim 20, the references combined disclose “wherein the computing system conditions communication of said selected user data items based on a confirmation by said DSP to permit inclusion of said user watermarking information” (watermark is used to permit identification of selected data Basehanic [Col.3/lines 1-7] also see reception of metadata and user ID info[Fig.8/item 810]).
Regarding claim 24, in view of claim 20, the references combined disclose “wherein said computing system includes a web browser executing on a first computing device and/or an application interface executing on a second phone based computing device” (processor platform 100 can be a mobile device Basehanic [Col.22/lines 33-34])
Regarding claim 25, in view of claim 29, the references combined disclose “wherein the watermarking information is identified, selected and embedded by the DSP under control of and on behalf of the user” (watermark is used to permit identification of selected data Basehanic [Col.3/lines 1-7] also see reception of metadata and user ID info[Fig.8/item 810]).
Regarding claim 26, in view of claim 20, the references combined disclose “wherein the watermarking information includes intentional alterations of content in said selected user data” (watermark is used to permit identification of selected data Basehanic [Col.3/lines 1-7] also see reception of metadata and user ID info[Fig.8/item 810]).
Regarding claim 27, in view of claim 20, the references combined disclose “wherein the computing device includes a routine for registering said selected user data items on a blockchain” (encrypting the media-identifying information prevents access Basehanic [Col.13/lines 36-39]).
Regarding claim 28, in view of claim 20, the references combined disclose “wherein the computing device includes a routine for registering an interaction with the DSP on a blockchain” (encrypting the media-identifying information prevents access Basehanic [Col.13/lines 36-39]).
Regarding claim 29, in view of claim 20, the references combined disclose “wherein the computing device includes a routine for automatically configuring said data restriction rules based on one or more predefined personna types which can be selected by the user” (an identifier may also be inserted/embedded in the audio video media of the file Basehanic[Col.3/lines 1-9]). 
Regarding claim 30, in view of claim 20, the references combined disclose “wherein the computing device includes a routine for automatically reconfiguring said data restriction rules based on observing user behavior” (monitoring processes disclosed herein collect media metadata from watermarks ( e.g. , video water-marks for identification Basehanic [Col.2/lines 29-33]).
Regarding claim 31, in view of claim 1, the references combined disclose “wherein the computing device includes a routine for registering said selected user data items on a blockchain” (encrypting the media-identifying information prevents access Basehanic [Col.13/lines 36-39]).
Regarding claim 32, in view of claim 1, the references combined disclose “wherein the computing device includes a routine for registering an interaction with the DSP on a blockchain. (encrypting the media-identifying information prevents access Basehanic [Col.13/lines 36-39]).
Regarding claim 33, in view of claim 1, the references combined disclose “including a step of automatically configuring said data restriction rules based on one or more predefined personna types selected by the user” (an identifier may also be inserted/embedded in the audio video media of the file Basehanic[Col.3/lines 1-9]).
Regarding claim 34, in view of claim 1, the references combined disclose “including a step of automatically reconfiguring said data restriction rules based on observing user behavior during said data session” (an identifier may also be inserted/embedded in the audio video media of the file Basehanic[Col.3/lines 1-9]).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433              

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433